Citation Nr: 0728125	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-02 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for deviated septum, status 
post septoplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
deviated septum, status post septoplasty, with headaches.  

A hearing before the undersigned sitting at the RO was held 
in March 2006.  A transcript of that hearing is of record.  
At the prehearing conference, the veteran claimed that he 
also has sleep apnea due to the deviated septum.  As the 
sleep apnea claim has not been adjudicated, the matter is 
referred to the RO for appropriate development.


FINDING OF FACT

A service entry physical examination is not of record, and 
the veteran currently has a deviated nasal septum, status-
post septoplasty that was first manifested in service.


CONCLUSION OF LAW

A deviated septum status post septoplasty was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence, dated October 2004, November 2004, January 
2005 and March 2005, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim for service connection, information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
essentially instructed to submit any evidence in his 
possession that pertained to his claim.  

The veteran is not unfairly prejudiced by the RO's failure to 
notify the veteran of the process by which initial disability 
ratings and effective dates are established.  
As the veteran's service connection claim is being granted, 
the RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Although the claims file indicates diligent efforts 
were made to obtain complete service medical records, only 
some of the service medical records were located and 
associated with the claims file.  All other identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated by VA in conjunction with his 
claim.  The duties to notify and assist have been met.

At his March 2006 hearing, the veteran testified that his 
first nasal problems occurred in boot camp when he was kicked 
in the face during training.  The veteran's nose was bandaged 
at the medical facility, and the swelling lasted a week.  
(Tr. 3, 6)  The veteran stated his belief that the service 
medical records do not reflect this treatment because his 
medical records were lost twice during service.  (Tr. 4)  
After the nasal injury, the veteran's headaches, snoring and 
breathing problems worsened, and he had surgery during 
service to correct a deviated septum.  (Tr. 4)  The veteran 
further testified that he had two additional surgeries post 
service for a deviated nasal septum, but his problems were 
not corrected except that his nose is a little straighter 
without a bump.  (Tr. 4)  The veteran stated that he 
generally takes over the counter pain medication for his 
headaches, which he described as congestive with built up 
pressure behind his eyes, and that he wakes up about 15 times 
a night because of his nasal problems.  (Tr. 5, 7-8)  The 
veteran also testified that he did not have problems prior to 
service and did not suffer any additional nasal injury post 
service.  (Tr. 6, 8)

The service medical records are incomplete.  The service 
medical records confirm that the veteran had a septoplasty in 
August 1993 for a deviated nasal septum.  There is no record 
of the veteran's entrance examination or of a history of 
nasal trauma.  The veteran's July 1993 discharge examination 
preceded the in service septoplasty.

Post service private medical records indicate that the 
veteran had a septoplasty in June 2001 and in October 2001.  
In his October 2001 report, the surgeon noted the veteran's 
long history of chronic nasal obstruction.  In addition, 2001 
to 2004 records from the veteran's family physician show a 
diagnosis of septal deviation.  The veteran was also 
diagnosed with mild obstructive sleep apnea in June 2005 at a 
private sleep disorder facility.

A March 2005 VA examination, conducted by a private 
physician, included X-rays which were considered normal 
without opacification or lesion.  The physician provided a 
diagnosis of "status post septoplasty times three with 
residuals of chronic sinus congestion and difficulty 
breathing through the nose."  There is no other relevant 
medical evidence.

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003).

The presumption of soundness attaches where a portion of the 
veteran's service medical records are lost.  See Doran v. 
Brown, 6 Vet. App. 283 (1994) (records presumed to have been 
lost in a fire).  In the present claim, the service medical 
records do not contain an entrance examination, and there is 
no evidence of a pertinent pre-existing medical disability.  
Even if disability pre-existed service, the veteran underwent 
a septoplasty in service for his deviated nasal septum.  The 
fact that the disability needed surgical intervention in 
service raises the distinct possibility that the deviated 
nasal septum was aggravated therein.  In any event, there is 
no clear and unmistakable evidence that the deviated nasal 
septum existed before acceptance and enrollment and was not 
aggravated during service.  Therefore, the presumption of 
soundness is not rebutted.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  

After considering all of the evidence of record, the Board 
finds that service connection is warranted.  The service 
medical records confirm the veteran's August 1993 septoplasty 
to correct a deviated nasal septum.  Post service records, 
including a March 2005 examination for VA purposes, reveals 
the residuals of the septoplasty.  Accordingly, as 
preponderance of the evidence favors the claim, and service 
connection for deviated nasal septum, status-post septoplasty 
is warranted.


ORDER

Service connection for deviated septum status post 
septoplasty is granted.  


____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


